Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of trays, bookends, inkstands, atomizers, letter openers, calendars, bottles, thermometers, boxes, and pencil sharpeners chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Abstracts 39852 and 41633 cited.